DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 3-7 and 9-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Long et al. (US Pub. 20190197842).
Regarding claim 1, Long discloses an ultrasonic phased array (see abstract; paragraph 6) comprising: 
a plurality of transducers with known relative positions and orientations (see paragraph 93); 
at least one complex activation coefficient representing a magnitude and phase of a driving signal to at least one of the plurality of transducers (see paragraph 112); 
a point of interest (see paragraph 94); 
a processor for: 
1) computing a transducer complex field from at least one of the plurality of transducers at the point of interest (see paragraphs 112 and 115); 
2) multiplying the transducer complex field by an activation coefficient to return a field estimate at the point of interest (see paragraph 115); and 
3) incorporating the field estimate into a weighted average (see paragraph 116; “The number of historical data points to include in any one timestep is dependent on the desired accuracy of the drive as well as the computational power available.”). 
Regarding claim 3, Long discloses the ultrasonic phased array as in claim 1, as discussed above, wherein the field estimate is calculated using a magnitude (see paragraph 112). 
Regarding claim 4, Long discloses the ultrasonic phased array as in claim 1, as discussed above, wherein the field estimate is acted upon by a function before incorporating function output into a weighted average (see paragraph 112). 
Regarding claim 5, Long discloses the ultrasonic phased array as in claim 1, as discussed above, wherein a plurality of versions of the transducer complex field are stored in the processor so that at least two of the plurality of versions of the transducer complex field are used with the least one complex activation coefficient to simultaneously estimate a plurality of points of interest (see paragraph 113). 
Regarding claim 6, Long discloses the ultrasonic phased array as in claim 5, as discussed above, wherein a plurality of points of interest comprise a plurality of virtual microphone locations (see paragraph 113). 
Regarding claim 7, Long discloses the ultrasonic phased array as in claim 6, as discussed above, wherein each of the plurality of virtual microphone captures its own weighted average (see paragraph 113). 
Regarding claim 9, Long discloses the ultrasonic phased array as in claim 6, as discussed above, wherein at least one of the plurality of points of interest is changed when at least one weighted average exceeds a goal (see paragraph 112). 
Regarding claim 10, Long discloses the ultrasonic phased array as in claim 1, as discussed above, wherein the transducer complex field comprises a previously calculated version of the transducer complex field (see paragraph 112). 
Regarding claim 11, Long discloses the ultrasonic phased array as in claim 10, as discussed above, wherein the previously calculated version of the transducer complex field to be used is chosen based upon output of a weighted average from at least one virtual microphone (see paragraph 112). 
Regarding claim 12, Long discloses the ultrasonic phased array as in claim 1, as discussed above, wherein the weighted average comprises an average of prior field estimates (see paragraph 112). 
Regarding claim 13, Long discloses the ultrasonic phased array as in claim 1, as discussed above, wherein the weight average comprises a pressure goal divided by a highest virtual microphone pressure (see paragraph 123). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Long et al. (US Pub. 20190197842).
Regarding claim 8, Long discloses the ultrasonic phased array as in claim 7, as discussed above.
Long fails to explicitly disclose wherein at least one of the weighted average is calculated using a different function from others of the weighted averages.
However, Long discloses several averaging procedures (see paragraphs 118, 119 and 123).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, to have incorporated Long’s wherein at least one of the weighted average is calculated using a different function from others of the weighted averages with the ultrasonic phased array of Long in order to improve estimating the field strength from an ultrasonic phased array.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Long et al. (US Pub. 20190197842) in view of Long et al. (US Pub. 20180166063).
Regarding claim 2, Long discloses the ultrasonic phased array as in claim 1, as discussed above.
Long fails to explicitly disclose wherein the field estimate is calculated using a squared magnitude. 
However, Long discloses wherein the field estimate is calculated using a squared magnitude (see paragraph 163).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, to have incorporated Long’s wherein the field estimate is calculated using a squared magnitude with the ultrasonic phased array of Long in order to improve estimating the field strength from an ultrasonic phased array.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Long et al. (US Pub. 20190197842) in view of Goldstein et al. (US Pub. 20080130906).
Regarding claim 14, Long discloses the ultrasonic phased array as in claim 1, as discussed above.
Long fails to disclose wherein if the weighted average exceeds a pressure goal, the at least one complex activation coefficient has at least one of its real and imaginary components changed. 
However, Goldstein discloses wherein if the weighted average exceeds a pressure goal, the at least one complex activation coefficient has at least one of its real and imaginary components changed (see paragraph 16).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, to have incorporated Goldstein’s wherein if the weighted average exceeds a pressure goal, the at least one complex activation coefficient has at least one of its real and imaginary components changed with the ultrasonic phased array of Long in order to improve estimating the field strength from an ultrasonic phased array.

Claims 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over Long et al. (US Pub. 20190197842) in view of Goldstein et al. (US Pub. 20080130906) and Lacroix et al. (US Pub. (20190235628).
Regarding claim 15, Long in view of Goldstein discloses the ultrasonic phased array as in claim 14, as discussed above.
Long in view of Goldstein fails to disclose wherein the activation coefficient is changed using a proportional-differential controller. 
However, Lacroix discloses wherein the activation coefficient is changed using a proportional-differential controller (see paragraph 45).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, to have incorporated Lacroix’s wherein the activation coefficient is changed using a proportional-differential controller with the ultrasonic phased array of Long in view of Goldstein in order to improve estimating the field strength from an ultrasonic phased array.
Regarding claim 16, Long in view of Goldstein and Lacroix discloses the ultrasonic phased array as in claim 15, as discussed above.
Long in view of Goldstein fails to disclose wherein the proportion-differential controller adjusts the at least one complex activation coefficient value based on a squared pressure output value retuned by at least one of a virtual microphone and the weighted average. 
However, Lacroix discloses wherein the proportion-differential controller adjusts the at least one complex activation coefficient value based on a squared pressure output value retuned by at least one of a virtual microphone and the weighted average (see paragraph 45).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, to have incorporated Lacroix’s wherein the proportion-differential controller adjusts the at least one complex activation coefficient value based on a squared pressure output value retuned by at least one of a virtual microphone and the weighted average with the ultrasonic phased array of Long in view of Goldstein in order to improve estimating the field strength from an ultrasonic phased array.
Regarding claim 17, Long in view of Goldstein and Lacroix discloses the ultrasonic phased array as in claim 15, as discussed above.
Long in view of Goldstein fails to disclose wherein coefficients of the proportion-differential controller are adjusted to a controlled rate that limits unwanted audio. 
However, Lacroix discloses wherein coefficients of the proportion-differential controller are adjusted to a controlled rate that limits unwanted audio (see paragraph 45).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, to have incorporated Lacroix’s wherein coefficients of the proportion-differential controller are adjusted to a controlled rate that limits unwanted audio with the ultrasonic phased array of Long in view of Goldstein in order to improve estimating the field strength from an ultrasonic phased array.
Regarding claim 18, Long in view of Goldstein and Lacroix discloses the ultrasonic phased array as in claim 15, as discussed above.
Long in view of Goldstein fails to disclose wherein the proportion-differential controller uses the greater of: 1) a regulation virtual microphone squared pressure output; or 2) a seek virtual microphone squared pressure output. 
However, Lacroix discloses wherein the proportion-differential controller uses the greater of: 1) a regulation virtual microphone squared pressure output; or 2) a seek virtual microphone squared pressure output (see paragraph 45).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, to have incorporated Lacroix’s wherein the proportion-differential controller uses the greater of: 1) a regulation virtual microphone squared pressure output; or 2) a seek virtual microphone squared pressure output with the ultrasonic phased array of Long in view of Goldstein in order to improve estimating the field strength from an ultrasonic phased array.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL KIM whose telephone number is (571)270-7697. The examiner can normally be reached 9 AM - 5 PM, PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VIVIAN CHIN can be reached on (571) 272-7848. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAUL KIM/Primary Examiner, Art Unit 2654